         Case 1:20-mj-03211-TMD Document 14 Filed 01/13/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA     *
                             *
     v.                      *     MAGISTRATE NO. TMD-20-3211
                             *
SIDHARTHA KUMAR MATHUR       *
                             *
                       **************
                            ORDER

       This matter is before the Court on the unopposed motion of the United States to extend the

time period in which to return an indictment in this matter.

       Having reviewed the motion, the Court finds that a period of delay to and including

March 8, 2021, is warranted and thus, excludable pursuant to Title 18, United States Code, Section

3161(h). The Court finds that this period of delay is warranted and results from the fact that the

defendant and the Government are engaged in pre-indictment discovery and discussions, and the

Defendant does not oppose the government’s motion. Title 18, United States Code, Section

3161(h)(7)(A).

       The Court also finds that the ends of justice will be served by granting this continuance

outweigh the best interests of public and the defendant in a speedy trial.

       IT IS THEREFORE ORDERED, that any indictment or information in this cause be filed

by March 8, 2021. It is further ordered that the period of delay to and including March 8, 2021, be

excluded from the Speedy Trial Act computation.



       DATE: 01/13/2021
                                                               United States Magistrate Judge
                                                               District of Maryland
